82 So. 3d 186 (2012)
Danshaye WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-6452.
District Court of Appeal of Florida, First District.
March 12, 2012.
Sheila Callahan, Assistant Conflict Counsel, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
*187 PER CURIAM.
We affirm Appellant's conviction and fifteen-year Prison Releasee Reoffender sentence for burglary of a dwelling. However, we reverse the "Judgment for Fines, Costs, Fees and Surcharges" because the trial court failed to delineate the discretionary fine(s) when announcing at sentencing that it would impose $1,522.50 in costs and fines. Discretionary fines must be orally pronounced at sentencing. See Pullam v. State, 55 So. 3d 674, 675 (Fla. 1st DCA 2011); Smiley v. State, 704 So. 2d 191, 195 (Fla. 1st DCA 1997). On remand, the court may reimpose the assessments after giving Appellant notice and following the proper procedure. See Oliver v. State, 75 So. 3d 349, 350 (Fla. 1st DCA 2011).
AFFIRMED in part; REVERSED in part; REMANDED.
BENTON, C.J., DAVIS, and MARSTILLER, JJ., concur.